Citation Nr: 0428283	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right patellofemoral 
syndrome.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left patellofemoral 
syndrome.  

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected history of candida osteomyelitis, 
status post right great toe amputation.  

5.  Entitlement to service connection for bilateral pes 
planus.  

6.  Entitlement to service connection for metatarsalgia 
claimed as secondary to service-connected status post right 
great toe amputation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1976 to June 
1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO, which granted 
service connection for a low back disability and a bilateral 
knee disability.  With respect to the foregoing, the veteran 
is contesting the initial ratings.  

The RO also denied an increased rating for the service-
connected status post amputation of the right great toe and 
service connection for bilateral pes planus and bilateral 
metatarsalgia.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2004.  

In April 2004, the veteran waived initial RO consideration of 
the new evidence submitted at his hearing.  38 C.F.R. 
§ 20.1304 (c) (2003).  

At the time of the recent hearing, the veteran's 
representative also raised additional issues of service 
connection for arthritis of the feet and for defects 
involving the right foot.  These matters are referred to the 
RO for appropriate action.  

The issues on appeal with the exception of the issue of 
service connection for right foot metatarsalgia are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is shown to have metatarsalgia that 
as likely as not is due to foot disability that was incurred 
in service.  

2.  The veteran currently is shown to have bilateral pes 
planus that as likely as not had its clinical onset in 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral metatarsalgia is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral pes planus is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims of service connection 
for metatarsalgia and bilateral pes planus.  The Board is 
unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a the undersigned.  Further, by January 2002 
letter and June 2003 statement of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that in its January 2002 letter, the RO 
instructed the veteran to reply within 60 days as opposed to 
the one-year period to which he is entitled.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, (Fed. Cir. 2003).  As the decision herein is 
favorable, however, any procedural discrepancy is immaterial 
and constitutes harmless error.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

In December 1979, the veteran underwent bilateral 
bunionectomies.  In December 1987, an implant to the right 
foot developed into candida osteomyelitis.  This required 17 
operations over the following years culminating with the 
amputation of the right great toe in February 1993.  

On August 1994 VA orthopedic examination, the veteran 
reported having constant foot pain with intermittent 
swelling.  The X-ray studies performed at that time showed 
that the veteran had a bilateral flat foot deformity which 
was more pronounced on the left side.  He also had hammertoe 
deformity of the second through fifth digits.  

A January 1995 VA X-ray study of the right foot showed 
ankylosis of the interphalangeal joint of the second digit.  

A September 2001 private medical report indicated that the 
veteran voiced complaints of right foot pain.  The examiner 
observed mild edema to the second toe and second metatarsal 
phalangeal joint of the right foot, a plantar callous on the 
right second metatarsal head, and a thickened scar on the 
medial aspect of the right foot, and marked limitation and 
pain in the second metatarsophalangeal joint of the right 
foot.  

The examiner diagnosed altered weight bearing with painful 
metatarsalgia of the second metatarsal head of the right 
foot, and advanced degenerative arthritis of the second 
metatarsophalangeal joint of the right foot secondary to the 
amputation of the first metatarsal head and hallux.  

In February 2002, the veteran wrote that he suffered from 
right foot swelling and pain.  

On February 2002 VA orthopedic examination, the examiner 
diagnosed metatarsalgia of both feet and bilateral pes 
planus.  

An October 2002 letter from a private physician revealed 
complaints of chronic pain in the right forefoot which was 
present since the amputation of the veteran's right great toe 
and first metatarsal of the right foot.  His pain was 
localized to the second metatarsal phalangeal joint, which 
had become arthritic secondary to altered weight bearing 
since the amputation.  

An April 2004 written statement from the veteran's private 
physician revealed that he had been providing podiatric care 
to the veteran since March 1996.  The physician outlined the 
veteran's history of an amputation of the middle third of the 
right foot secondary to osteomyelitis of his bunion joint 
following foot surgery in December 1979.  

The veteran, according to the physician, had altered weight 
bearing, painful ambulation, and inflammation of the right 
forefoot secondary to abnormal gait and weight bearing.  The 
foregoing conditions were directly related to altered foot 
function pursuant to the 1979 surgery.  

According to the physician, the veteran suffered from pain 
and swelling the right forefoot and progressive 
osteoarthritis of his lesser metatarsal phalangeal joints.  

In April 2004, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  He testified 
regarding all of the issues of appeal.  With respect to right 
metatarsalgia, he reported having right foot pain.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Analysis

As the noted by the veteran's representative at the recent 
hearing, X-ray studies of his feet in August 1994 shortly 
after his active service showed that the veteran had a 
bilateral flat foot deformity that was more pronounced on the 
left and bilateral hammertoe deformity.  

Given the length of the veteran's active service, the Board 
that his currently demonstrated bilateral pes planus as 
likely as not had its clinical onset in service.  By 
extending the benefit of the doubt to the veteran, secondary 
service connection for bilateral pes planus is warranted.  

Next, the veteran also is shown to suffer from metatarsalgia 
of each foot.  A current disability is a prerequisite for the 
granting of service connection.  See, e.g., Gilpin, supra.  
In addition to a current disability, the evidence must 
reflect a nexus between that disability and service or 
another service-connected disability.  38 C.F.R. §§ 3.303, 
3.310.  

The April 2004 statement of the veteran's private podiatrist 
who has treated the veteran since 1996 reflects such a link.  
Indeed, the physician indicated that right foot inflammation 
was secondary to abnormal weight bearing caused by his 
service-connected status post right great toe amputation.  

The Board further notes that the evidence is this case is at 
least in relative equipoise.  See 38 U.S.C.A. § 5017; 
38 C.F.R. § 3.102; Gilbert, supra.  The competent evidence in 
this case weighs in the veteran's favor, and there is no 
evidence to the contrary.  

Indeed, the Board finds that the evidence of record shows 
that altered gait patterns and other residuals of the right 
great toe amputation and the now service-connected bilateral 
pes planus as likely as not have played a major causative 
role in development of the currently demonstrated 
metatarsalgia of each foot.  

In such a situation, by extending the benefit of the doubt to 
the veteran, secondary service connection for metatarsalgia 
of both feet is warranted.  



ORDER

Service connection for metatarsalgia of both feet is granted.  

Service connection for bilateral pes planus is granted.  



REMAND

A review of the record reveals that notice of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) may well 
be defective.  The veteran has been advised to respond within 
or 60 days as opposed to the one-year response period to 
which he is entitled.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, (Fed. Cir. 
2003).  

Complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The RO must ask the veteran to submit the names of all 
private physicians who have treated the disabilities related 
to the issues on appeal.  After obtaining the necessary 
release, the RO must secure the records from the identified 
private health care providers.  

The RO must ensure that all medical records from the 
Baltimore VA Medical Center (MC) are associated with the 
claims file.  

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to back and spinal disabilities.  The Board 
observes that the evaluation of the veteran's back disability 
has not been reviewed by the RO under the amended 
regulations.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(effective September 23, 2002); 68 Fed. Reg. 51,454-51,458, 
August 27, 2003 effective September 23, 2003).  The RO must 
apprise the veteran of these new regulations.

Next, the RO must arrange for a VA orthopedic examination.  
Regarding service-connected chronic lumbar strain, bilateral 
patellofemoral syndrome and status post amputation of the 
right great toe, the examiner must list all symptoms and 
manifestations associated with these disabilities and comment 
on the severity of each.  Range of motion measurements must 
be provided where applicable.  

Thereafter, the VA examiner must comment upon whether 
functional loss due to pain and weakness causes additional 
disability beyond that reflected on range of motion 
measurements and discuss findings with respect to weakened 
movement, excess fatigability, and incoordination.  See 
DeLuca v Brown, 8 Vet. App. 202 (1995).  The examiner must 
discuss the foregoing with respect to each of the foregoing 
disabilities.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence and the 
veteran's right to a one-year response 
period.  

2.  The RO must take appropriate steps to 
ask the veteran to identify the private 
physicians who have provided treatment 
for the disabilities related to the 
issues on appeal.  After securing the 
necessary release, the RO should take 
appropriate steps to obtain medical 
records from the veteran's private 
physicians.  

3.  The RO must ensure that all pertinent 
VA medical records from the Baltimore 
VAMC are associated with the claims file.  

4.  The RO must schedule a VA orthopedic 
examination in order to ascertain the 
current severity of the service-connected 
low back disability, bilateral 
patellofemoral syndrome, and status post 
amputation of the right great toe.  The 
examiner is asked to (a) enumerate all 
symptoms and manifestations associated 
with these disabilities and comment on 
the severity of each symptom identified; 
(b) provide relevant range of motion 
measurements for each joint; and (c) 
comment upon whether functional loss due 
to pain and weakness causes additional 
disability beyond that reflected on range 
of motion measurements and discuss 
findings with respect to weakened 
movement, excess fatigability, and 
incoordination.  The foregoing must be 
discussed with respect to each of the 
disabilities.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

6.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of changes to 
rating criteria for evaluating the spine, 
effective in September 2002 and September 
2003.  If any claim remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and afforded the appropriate period 
of time to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



